                                                        U.S. DISTRICT COURT
                                                    NORTI IERN DISTRICT OF TEXAS
                                                             Fl LED
                 IN THE UNITED STATES DISTRIC COU!T
                  FOR THE NORTHERN DISTRICT OF TEXA       APfl - 1 ?019
                          FORT WORTH DIVISION

KENNETH DEWAYNE MAYES,              §                CLERK, U.S. DISTRICT COURT
                                    §                  Byi~~~~~~~-
                                                               bcpuly
                 Petitioner,        §
                                    §
v.                                  §       No.   4:18-CV-214-A
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
                 Respondent.        §

                          MEMORANDUM OPINION
                                  and
                                 ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Kenneth Dewayne Mayes, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent.      After having considered

the pleadings, state court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                 I.   Factual and Procedural History

     On April 16, 2015, a jury in Parker County, Texas, Case No.

CR14-0818, found petitioner guilty of aggravated robbery and

assessed his punishment at 65 years'     imprisonment and a fine of

$10,000.   (Clerk's R. 122.)   Petitioner appealed, but the Second

District Court of Appeals of Texas affirmed the trial court's

judgment and the Texas Court of Criminal Appeals refused his
                                                                                i

                                                                                I
petition for discretionary review.         (Mem. Op. 12; Elec. R. 1.)

Petitioner also filed two state habeas-corpus applications

challenging his conviction. The Texas Court of Criminal Appeals                 !
                                                                                I


denied the first without written order and dismissed the second                 I
                                                                                I
as a subsequent application under article 11.07,           §   4 of the Texas   r
                                                                                I
                                                                                r
Code of Criminal Procedure.       (SHR-01, Action Taken. 1 )                    I
      The appellate court summarized the evidence at trial as

follows:

            At approximately 1:00 a.m. on September 30, 2014,
      Sherry Trejo was driving to her home in Weatherford,
      Texas, on an interstate highway. Trejo noticed a white
      passenger car stopped on the service road, which was
      unusual. After Trejo passed by, she noticed that the
      car began moving to get on the interstate, pulled
      behind Trejo's car, and followed her off the interstate
      when Trejo exited. When Trejo parked her car at her
      apartment complex, the car she had seen on the service
      road "came behind" her car but drove by. As Trejo was
      getting some bags out of the front passenger seat, she
      saw a "clean-cut," black man standing at the front of
      her car, wearing jeans and a "maroon or burgundy" solid
      shirt. The man asked to use her phone, and Trejo handed
      her phone to him. The man then asked where Trejo's
      purse was. Trejo told the man she did not have a purse
      and then noticed that the man was holding a short,
      silver revolver with a black handle. The man grabbed
      Trejo and put the gun against her back. He took Trejo's
      credit cards and cash-approximately $37-from her
      pockets and made her kneel down. Trejo begged the man
      not to shoot her, to which he replied, "Why would I do
      that?" The man then ran away. Trejo's granddaughter,
      who lived with Trejo and whose bedroom faced the
      parking lot, heard a car door slam around this time.
      When she looked out the window, she saw a white
      car-"like a white [Dodge] Charger"-back out and drive
      off at a fast speed.

      1
       "SHR-01" refers to the record of petitioner's state habeas proceeding
in WR-87,679-01. The resolution of his second state habeas proceeding was
obtained from the Texas courts website.

                                      2
     Trejo, meanwhile, had fled to her apartment and
called the police. Police officers on patrol in the
area were alerted that a robbery at gunpoint had
occurred and to be on the lookout for a black male
driving a white Dodge Charger. Shortly after 1:00 a.m.
on September 30, 201.4, Officer Willie Johnson of the
Hudson Oaks Police Department was on patrol about two
miles from where the robbery occurred. He heard the
notification about the robbery and saw a white Dodge
Avenger leave the parking lot of a convenience store.
Johnson followed the car and saw it fail to stop at a
stop sign, put its right-turn signal on, stop in the
middle of the intersection, and then drive straight
through the intersection. Johnson radioed the car's
license-plate information to the police department and
turned on the roof lights of his marked patrol car to
pull the Avenger over for a traffic stop. The car
pulled into another convenience store parking lot,
slowed down, but then sped off onto the service road to
get back on the interstate. Johnson saw that the driver
was a black man and that a woman was sitting in the
passenger seat.

      The Avenger led Johnson and other responding
police officers on a high-speed chase .on the
interstate, reaching speeds of over 120 miles per hour.
When the Avenger got off the interstate in Fort Worth
and entered a residential area, still at a high speed,
the pursuing officers ended the chase for safety
reasons. Approximately fifteen minutes after the chase
ended, Sergeant Steven Fineman with the Fort Worth
Police Department saw a car with the license plate of
the car that had evaded Johnson's traffic stop parked
in a driveway in the neighborhood where the car was
last seen. After determining that the car was not owned
by anyone in the house, Fineman found a black
man-[petitioner]-and a young woman-Jessica
Toombs-hiding in the back yard of the house next door.
 [Petitioner] was wearing a "multi-colored striped
shirt" and jeans. Officers handcuffed both, and
discovered a silver revolver, Trejo's credit cards, and
Trejo's driver's license in [petitioner]'s pockets.
Trejo's iPhone was found in a sock in the back seat of
the Dodge Avenger. Later, Trejo identified someone from
a photographic line-up with 60% certainty as the man
who robbed her, but it was not [petitioner].

    A grand jury indicted [petitioner] with aggravated

                           3
robbery by intentionally or knowingly, while in the
course of committing theft of property, threatening or
placing Trejo in fear of imminent bodily injury or
death and using or exhibiting a deadly weapon. At
trial, Toombs testified that on September 29, 2014, at
around 10: 30 p.m., [petitioner] drove to Dallas and
picked her up in a white "Charger or Avenger" so they
could "just driv[e] around and smok[e]" synthetic
marijuana. Toombs remembered that [petitioner] was
wearing a "dark red t-shirt, just a plain t-shirt" that
night. Toombs could not remember what shirt she was
wearing. Toombs feel [sic] asleep at some point and
woke up when [petitioner] pulled into a convenience
store and told her to put her seat belt on. Toombs then
noticed "more than one cop car" behind [petitioner]'s
car. [Petitioner] drove off quickly "trying to get
away" from the police. Toombs testified that after
 [petitioner] got into a residential area and lost the
police cars, [petitioner] pulled the car into a
driveway and told Toombs to switch shirts with him,
which she did. Before putting Toombs's shirt on,
 [petitioner] "started wiping stuff down in general"
inside the car. Toombs stated that the pair then got
out of the car, went a few houses down, jumped a fence,
and sat on a back porch. When officers began shining
flashlights into the back yard, searching for
[petitioner], [petitioner] told Toombs to "move [her]
feet in." Toombs testified that although she knew
[petitioner] was "running" from the police and did not
tell him to stop, she denied encouraging him to evade
the officers. She also denied seeing a gun, but
remembered [petitioner] having an iPhone in a pink case
that night.

      After the State rested its case against
 [petitioner], he orally moved for a directed verdict
because "even the complaining party has not been able
to identify [petitioner]." The trial court denied the
motion. After [petitioner] rested and both sides
closed, [petitioner] requested that the trial court
include in the jury charge an instruction on the
lesser-included offense of "theft as a result of
receiving stolen property" and an instruction on "the
accomplice witness rule" because Toombs was "as a
matter of fact .    . an accomplice." The trial court
denied both requests.

    At the punishment phase of the trial, the State

                           4
       introduced evidence of its enhancement allegation
       regarding [petitioner] 's 2005 conviction for aggravated
       assault, and [petitioner] pleaded true to the
       allegation. The owner of the Dodge Avenger that
       [petition] drove while evading the police testified
       that a black man stole her car at gunpoint on September
       29, 2014.

(Mem. Op. 2-6 (footnotes omitted).)

                                        II.   Issues

       Petitioner raises two grounds for relief, in which he claims

that   (1) the evidence is insufficient to support his conviction

and (2) the trial court abused its discretion by denying his

timely request for an instruction on the lesser included offense

of theft.       (Pet.    6. )

                                III.    Rule 5 Statement

       Respondent believes that petitioner has exhausted his state

court remedies as to the claims raised as required by 28 U.S.C.                  §

2254(b) (1) and that his petition was filed in a timely manner.

(Resp't' s Ans.         6.)

                                  IV.     Discussion

               LegaL Standard for Granting Habeas Corpus ReLief

       A   §   2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.             §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as


                                              5
established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C.        §   2254(d) (1)-(2);

Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings.n Richter, 562 U.S. at 102.

     The statute further requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. The petitioner has the burden of

rebutting this presumption with clear and convincing evidence. 28

U.S.C.   §   2254 (e) (1).

     Additionally, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief on a state

habeas-corpus application without written order, typically it is

an adjudication on the merits, which is likewise entitled to this

presumption. Richter, 562 U.S. at 100; Ex parte Torres, 943

S.W.2d 469, 472      (Tex. Crim. App. 1997). In such a situation, a

federal court "should 'look through' the unexplained decision to

the last related state-court decision providingn particular

reasons, both legal and factual,        "presume that the unexplained

decision adopted the same reasoning,n and give appropriate


                                    6
deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188,

1191-92 (2018). Petitioner raised his grounds for relief on

direct appeal and the Texas Court of Criminal Appeals rejected

the claims without written order or opinion. Thus, this court

will look through to the state appellate court's decision, the

last reasoned state-court decision regarding the claims, in

addressing petitioner's grounds.

(1)   Sufficiency of the Evidence

      In his first ground, petitioner claims that the evidence is

insufficient to support his conviction-specifically, the evidence

is insufficient to prove the element of identity.   (Pet. 6.) A

criminal defendant has a federal due process right to be

convicted only upon evidence that is sufficient to prove beyond a

reasonable doubt the existence of every element of the offense.

Foy v. Donnelly, 959 F.2d 1307, 1313 (5th Cir. 1992). Federal

courts, nevertheless, have extremely limited habeas review of

claims based on the sufficiency of the evidence. When reviewing

such claims, the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Jackson v. Virginia, 443

U.S. 307, 319 (1979). When faced with a record of historical

facts that supports conflicting inferences federal courts must

presume-even if it does not affirmatively appear in the


                                   7
record-that the trier of fact resolved any such conflicts in

favor of the prosecution, and must defer to that resolution.     Id.

at 326. Under Jackson, both direct and circumstantial evidence

can contribute to the sufficiency of evidence and circumstantial

evidence alone may be enough to support the conviction. Schrader

v. Whitley, 904 F.2d 282, 287   (5th Cir. 1990). Where a state

appellate court has conducted a thoughtful review of the

evidence, its determination is entitled to great deference.

Callins v. Collins,   998 F.2d 269, 276 (5th Cir. 1993).

     Applying the Jackson standard, the appellate court addressed

the claim as follows:

          [Petitioner] argues that the evidence was
    insufficient to support his conviction of aggravated
    robbery. In our due-process review of the sufficiency
    of the evidence to support a conviction, we view all of
    the evidence in the light most favorable to the verdict
    to determine whether any rational trier of fact could
    have found the essential elements of the crime beyond a
    reasonable doubt.

         The crux of [petitioner]'s argument is that
    because Trejo was unable to identify him as the robber
    and because Toombs was an uncorroborated accomplice,
    there is no evidence that he robbed Trejo. A conviction
    may not rest upon the testimony of an accomplice unless
    that testimony is corroborated by other evidence
    tending to connect the defendant to the offense. An
    accomplice is defined as more than a bystander or
    passive participant:

         An accomplice is someone who participates
         with the defendant before, during, or after
         the commission of a crime and acts with the
         required culpable mental state. To be
         considered an accomplice witness, the
         witness's participation with the defendant
         must have involved some affirmative act that

                                 8
     promotes the commission of the offense with
     which the defendant is charged. A witness is
     not an accomplice witness merely because .
     . she knew of the offense and did not
     disclose it, or even if .    . she concealed
     it. In addition, the witness's mere presence
     at the scene of the crime does not render
     that witness an accomplice witness. And
     complicity with an accused in the commission
     of another offense apart from the charged
     offense does not make that witness's
     testimony that of an accomplice witness. In
     short, if the witness cannot be prosecuted
     for the offense with which the defendant is
     charged, or a lesser-included offense of that
     charge, the witness is not an accomplice
     witness as a matter of law.

      We conclude that Toombs was not an accomplice such
that her uncorroborated testimony was incompetent to
support [petitioner]'s conviction. Toombs was asleep in
the car during the time Trejo was robbed and did not
wake up until [petitioner]'s car chase with police
began. There was no evidence that Toombs took any act
that promoted the commission of the aggravated robbery.
The only offenses Toombs arguably participated in or
promoted were possession of a controlled substance and
evading detention, neither of which was at issue during
the trial. Toombs was not an accomplice to the
aggravated robbery; thus, her testimony was not
required to be corroborated, and we may consider her
testimony in our review of the sufficiency of the
evidence.

      Toombs testified that she knew nothing of the
robbery itself because she was asleep at the time. She
was able to confirm that [petitioner] was driving a car
similar to the car Trejo and her granddaughter saw, was
wearing a shirt similar to the shirt Trejo saw the
robber wearing, and had an iPhone in a pink case that
night. Shortly after the robbery and about two miles
from Trejo's apartment, Johnson saw and attempted to
stop a car similar to the car driven by Trejo's robber.
[Petitioner] refused to pull over and led police
officers on a high-speed chase between two counties.
When officers found [petitioner] and Toombs in a back
yard approximately one hour after the robbery and
fifteen minutes after the chase ended, [petitioner] had

                           9
     a gun, Trejo's credit cards, and Trejo's driver's
     license in his pockets. Trejo's iPhone was found in the
     car [petitioner] had been driving. The evidence was
     sufficient to support [petitioner]'s aggravated-
     robbery conviction.

(Mem. Op. 6-9 (citations and footnotes omitted).)

     Petitioner claims that the state court's determination is an

objectively unreasonable application of Jackson because the only

evidence linking him to the crime is circumstantial and any

inferences to be drawn from the evidence as to his identity as

the robber are rebutted by the victim's identification of another

man as the actual perpetrator.   (Pet.   6; Pet'r's Supp. Mem. 4;

Oct. 23, 2019 Order.) However, the record contradicts

petitioner's assertion. After viewing the photographic lineup,

the victim tentatively identified another man as the robber and

expressly noted on the witness form that she was "not totally

positive, 60% sure," and she reiterated that she was not 100

percent sure at trial.   (Reporter's R., vol. 3, 58 & vol. 6,

State's Ex. 11.) Furthermore, direct and circumstantial evidence

are weighed equally. United States v. Mendoza, 226 F.3d 340, 343

(5th Cir. 2000). Drawing all inferences in favor of the

prosecution, the circumstantial evidence alone was enough such

that a rational trier of fact could have found beyond a

reasonable doubt that petitioner committed the charged offense.

The state court's determination of the matter appears consistent

with Jackson and is entitled to the appropriate deference.


                                 10
Petitioner is not entitled to relief under his first ground.

(2)   Tria1 Court Error

      Under his second ground, petitioner claims that the trial

court abused its discretion by denying a timely request for an

instruction on the lesser-included offense of theft.   (Am.   Pet.   6,

doc. 13.) Relying solely on state law, the state appellate court

addressed the claim as follows:

            [Petitioner] argues that the trial court erred by
      failing to instruct the jury on the lesser-included
      offense of theft. He asserts that because he "raised
      evidence that negated the assaultive element of
      aggravated robbery" and because Trejo did not identify
      him as the robber, he was entitled to a lesser-included
      offense instruction. In determining if the failure to
      instruct the jury on theft was error, we first consider
      whether the lesser-included offense is included within
      the proof legally necessary to establish the charged
      offense and, if so, we next examine whether there is
      evidence in the record that would permit a jury to
      rationally find that if the defendant is guilty, he is
      guilty only of the lesser-included offense. In
      determining the second part of this test, we refer to
      the evidence in the context of the entire record, but
      we may not consider whether that evidence is credible,
      controverted, or in conflict with other evidence. But
      there must be some affirmative evidence from which a
      rational jury could acquit the appellant of the greater
      offense while convicting him of the lesser-included
      offense.

           The State concedes that theft was a lesser-
      included offense of aggravated robbery with a deadly
      weapon as alleged in the indictment. Therefore, we now
      consider whether a rational jury, in the context of the
      entire record viewed in a light favorable to submission
      of the lesser offense, could have found [petitioner]
      guilty only of theft. Here, [petitioner] contends that
      he was entitled to the instruction because he raised
      evidence negating the "assaultive element" of
      aggravated robbery through cross-examination. He
      provides no citation to the record to support this

                                  11
     conclusory statement or otherwise explain how he raised
     evidence affirmatively showing that although he
     intentionally or knowingly appropriated property from
     Trejo, he did not use a deadly weapon. Trejo testified
     that the man who robbed her was holding a gun and
     pressed it up against her back before forcing her to
     her knees. There was no evidence that [petitioner]
     robbed Trejo, but that he did not use or exhibit a
     deadly weapon. Indeed, [petitioner]' s argument actually
     focuses on his contention that no evidence showed he
     was the man who robbed Trejo at gunpoint, which
     actually is an assertion that he was not guilty of
     anything. Such a contention does not establish his
     entitlement to a lesser-included instruction. Thus, a
     rational jury could not have found [petitioner] guilty
     only of theft, and the trial court did not err by
     refusing [petitioner]'s requested instruction.

(Mem. Op. 10-12.)

     In a non-capital state court criminal trial, the question

whether an offense is a lesser included offense of another

offense, and accordingly whether the defendant is entitled to a

jury instruction on the lesser included offense, is a matter of

state law and does not raise a federal constitutional issue. See

Creel v. Johnson, 162 F.3d 385, 390-91 (5th Cir. 1998). Absent a

violation of the Constitution, this court must defer to the state

court's interpretation of its law for whether a lesser-included-

offense instruction is warranted. See Valles v. Lynaugh, 835 F.2d

126, 128   (5th Cir. 1985). Petitioner is not entitled to habeas

relief under his second ground.

     For the reasons discussed herein,

     The court ORDERS the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.    §   2254 be, and is hereby,


                                  12
denied.   Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2254 Cases

in the United States District Court, and 28 U.S.C. § 2253(c), for

the reasons discussed herein, the court further ORDERS that a

certificate of appealability be, and is hereby,   denied, as

petitioner has not made a substantial showing of the denial of a

constitutional right.

     SIGNED April   ~ti.--~~'   2019.




                                  13
